DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on November 24, 2021 for Application No. 16/874,156, title: “Visualizing Interests Charges Based On Payment Options”.

Status of the Claims
By the 11/24/2021 Response, claims 1, 11, and 18 have been amended, no claim has been cancelled, and new claim 21 has been added.  Accordingly, claims 1-21 remain pending in the application and have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The newly added claim limitation “determining, using a machine learning classifier configured to determine a recommended payment threshold based on user interest payment information, a threshold amount based on interest payment information associated with user” is not described or supported anywhere in the Applicant’s specification, nor Applicant has cited the specific information that supports the amendment.  
Applicant’s specification, paragraphs 24-25 merely describe “a machine learning system” to generate or set an initial threshold amount, an optimal threshold amount, and paragraph 69 merely describes “the calendar view may recommend a payment schedule using machine learning mechanism”.  Applicant’s specific does not describe anything about “determining, using a machine learning classifier configured to determine a recommended payment threshold based on user interest payment information, a threshold amount based on interest payment information associated with user”.  The metes and bounds of the claims cannot be understood because of the lack of definiteness in the claims.
Dependent claims 2-10, 12-17, and 19-21 are also rejected because of their dependency on their independent claims.

Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) revises the procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  

2019 Revised PEG
Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-10 and 21 recite a method, Claim 11-17 recite an electronic payment system, and Claims 18-20 recite a computer program.  Therefore, the claims are directed to a process, system, and program which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1:
First, although the preamble of claims 1-10 recite a computer-implemented method, the steps of the claims fail the Machine-or-Transformation (M-or-T) test because they are not tied to a machine and can be performed without the use of a particular machine.  Claims 1-10 are devoid of any reference to any computer.  None of the steps in the claims are clearly recited as being performed by a device and per the claim scope can be done by a person with paper and pencil.  The claims do not meet 

Claim 1, A computer-implemented method comprising:
receiving transaction information that is associated with a plurality of recurring payment accounts for a user, wherein the transaction information comprises a balance amount, an interest rate, and a billing cycle associated with each of the plurality of recurring payment accounts;
generating, based on the balance amount, on the interest rate, and on the billing cycle, a calendar view associated with the plurality of recurring payment accounts, wherein the calendar view displays an aggregated daily balance associated with each of a plurality of dates, and an aggregated daily interest charge associated with each of the plurality of dates;
receiving a transaction date, a transaction amount, and a request for authorization for a transaction associated with a first recurring payment account of the plurality of recurring payment accounts;
determining, based on the transaction amount, a projected interest charge associated with the transaction;
determining, based on the projected interest charge, a projected aggregated daily interest charge associated with the transaction date;
determining, using a machine learning classifier configured to determine a recommended payment threshold based on user interest payment information, a threshold amount based on interest payment information associated with the user;
detecting that the projected aggregated daily interest charge exceeds the threshold amount; and
after detecting that the projected aggregated daily interest charge exceeds the threshold amount, generating an alert associated with the calendar view to recommend an alternative payment method to a user device.
As a whole, claim 1 recites a method for visualizing interest charges based on payment options by determining a projected interest charge associated with the transaction, a projected aggregated daily interest charge associated with the transaction date, a threshold amount based on interest payment information associated with the user, and generating an alert associated with calendar view to recommend an alternative payment method to a user device if the detected projected aggregated daily interest charge exceeds the threshold amount.  
The claim is directed to the concept of “mitigating risk” by collecting and processing financial information in order to generate an alert associated with calendar for recommending an alternative payment method to a user when detecting projected aggregated daily interest charge exceeds the threshold amount.  Thus, the claim is directed to a fundamental economic practice (hedging, insurance, mitigating risk
Claim 11 recites an electronic payment system and Claim 18 recites a computer program with the similar elements and limitations as discussed in Claim 1.  Therefore, these claims are also directed to an abstract idea.  The mere nominal recitation of computer components (see claims 11 and 18 – an electronic payment system, processors, and memory storing instructions) do not take the claims out of the methods of organizing human activity grouping.  Therefore, the claims are directed to an abstract idea (Step 2A, Prong 1-Yes).
Step 2A, Prong 2:
Claims 1, 11, and 18 include the additional elements such as an electronic payment system, processors, and memory storing instructions all are recited at a high level of generality and merely invoked as tools to perform the process (see Applicant’s Patent Application Publication, paragraphs 18-20, 28-34, and Figures 1, 2).  Applicant’s Publication does not describe how the computer elements are different from the general computer components.  Applicant’s Publication does not describe how the computer network or system is different or unique from others.  Thus, when viewed as a whole and based on the description in the cited paragraphs above, the claims are no more than a method of utilizing an existing system (in this instance, an electronic payment system along with the programmed instructions and memories) for collecting and processing of financial information in order to generate an alert associated with calendar for recommending an alternative payment method to a user when detecting projected aggregated daily interest charge exceeds the threshold amount.
The newly added limitation “determining, using a machine learning classifier configured to determine a recommended payment threshold based on user interest payment information, a threshold amount based on interest payment information associated with user” is merely utilizing a machine to determine a threshold amount based on the interest payment information associated with the user (a mathematical calculation based on interest payment information), which further narrow the scope of the claims but does not make the abstract idea any less abstract.  
Furthermore, Applicant’s Publication does not describe the claim limitation “a machine learning classifier”.  Paragraphs 24-25 merely describe “a machine learning system” to generate or set an initial threshold amount, an optimal threshold amount, and paragraph 69 merely describes “using the machine learning mechanism to recommend a payment schedule”.  The Examiner does not see any description that supports the newly added claim limitation ““determining, using a machine learning classifier configured to determine a recommended payment threshold based on user interest payment information, a threshold amount based on interest payment information associated with user”.
The claims merely amount to the application or instructions to apply the abstract idea on a system, and is considered to amount to nothing more than requiring a generic system (e.g. an electronic payment system comprising generic processors and memories) to merely carry out the abstract idea itself.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  As such, the claims, when considered as a whole, are nothing more than the instruction to implement the abstract idea in a particular technological environment.  (Step 2A, Prong 2-No).
Step 2B:
As discussed in Step 2A, Prong 2 above, the claims include the additional elements of an electronic payment system, processors, and memory storing instructions.  All these additional elements are recited at a high level of generality.  The limitations are merely instructions to implement the abstract idea on the computing system over a communications network and require no more than a generic computer to perform the generic computer functions, such as the receiving, generating, receiving, determining, determining, determining, detecting, and generating steps.  All these generic computer functions are well-understood, routine, and conventional activities previously known to the industry similar to those referenced by MPEP 2106.05(d) II. 
Dependent claims 2-10, 12-17, and 19-21 depend on independent claims 1, 11, and 18 and therefore include all the limitations of claims 1, 11, and 18.  Thus, the dependent claims recite the same abstract idea of collecting and processing financial information in order to generate an alert associated with calendar for recommending an alternative payment method to a user when detecting projected aggregated daily interest charge exceeds the threshold amount.
Claims 2 and 12 contain more details about the alternative payment method (additional details – these claims, individually or combined with others, do not integrate the abstract idea into a practical application, and do not add an inventive concept to the abstract idea).

Claims 3 and 13 contain more details about allocating the first projected payment amount to the second recurring payment account of the recurring payment accounts and generating the first projected calendar view and the first projected payoff end date (additional details – these claims, individually or combined with others, do not integrate the abstract idea into a practical application, and do not add an inventive concept to the abstract idea).

Claims 4 and 14 contain more details about allocating the second projected payment amount to the second recurring payment account of the recurring payment accounts and generating the second projected calendar view and the second projected payoff date (additional details – these claims, individually or combined with others, do not integrate the abstract idea into a practical application, and do not add an inventive concept to the abstract idea).

Claims 5 and 19 contain more details about detecting the payment pattern and determining the optimal payment schedule based on the payment pattern (additional details – these claims, individually or combined with others, do not integrate the abstract idea into a practical application, and do not add an inventive concept to the abstract idea).

Claims 6 and 15 contain more details about the payment pattern comprises amounts and frequencies of payments (additional details – these claims, individually or combined with others, do not integrate the abstract idea into a practical application, and do not add an inventive concept to the abstract idea).

Claim 7 contains more details about the threshold amount determined using a machine learning system (additional instructions – this claim, individually or combined with others, does not integrate the abstract idea into a practical application, and does not add an inventive concept to the abstract idea).

Claim 8 contains more details about generating a new alert with the calendar after detecting the projected daily interest charge exceeds the threshold amount (additional instructions – this claim, individually or combined with others, does not integrate the abstract idea into a practical application, and does not add an inventive concept to the abstract idea).

Claims 9 and 17 contain more details about that the recurring payment accounts comprise a credit card account, a car loan account, and a mortgage account (additional details - these claims, individually or combined with others, do not integrate the abstract idea into a practical application, and do not add an inventive concept to the abstract idea).

Claim 10 contains more details about the threshold amount corresponds to a daily interest charge from the recurring payment accounts (additional details - this claim, individually or combined with others, does not integrate the abstract idea into a practical application, and does not add an inventive concept to the abstract idea).

Claim 16 contains more details about the threshold amount and generate a guidance to preserve or accelerate a payment schedule (additional details and instructions - this claim, individually or combined with others, does not integrate the abstract idea into a practical application, and does not add an inventive concept to the abstract idea).

Claim 20 contains more details about the determination of the optimal payment schedule using a machine learning system (additional instructions - this claim, individually or combined with others, does not integrate the abstract idea into a practical application, and does not add an inventive concept to the abstract idea).

Claim 21 contains more details about the determination of the threshold amount by training the machine learning classifier, providing as input to the trained machine learning classifier, and receiving as output from the trained machine learning classifier (additional instructions - this claim, individually or combined with others, does not integrate the abstract idea into a practical application, and does not add an inventive concept to the abstract idea).

Claims 2-10, 12-17, and 19-21 do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims 1, 11, and 18 and additional administrative requirements.  Although the independent claims indicate an electronic payment system acts as the processing device in the claims, the claims do no more than implementing the abstract idea of collecting and processing financial information in order to generate an alert associated with calendar for recommending an alternative payment method to a user when detecting projected aggregated daily interest charge exceeds the threshold amount.  Using a computer for collecting data, processing data, and generating data based on data input, amounts to no more than electronic information processing, which is one of the most basic functions of a computer.  Each and every recited combination between 
The focus of the claims is on utilizing a computing device (i.e., an electronic payment system) for collecting and processing financial information in order to generate an alert associated with calendar for recommending an alternative payment method to a user when detecting projected aggregated daily interest charge exceeds the threshold amount.  The claims are not directed to a new type of processor or a system memory, nor do they provide a method of processing data that improves the existing technological processes.  The focus of the claims is not on improving computer-related technology, but on an independently abstract idea that uses computers as tools.  Thus, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in the claims.  Therefore, the claims do not add significantly more (i.e., an inventive concept) to the abstract idea (Step 2B-No).

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.

Claim Rejections - 35 USC § 101
Applicant argues that the features added in the newly claim limitation and claim 21 cannot be performed within human mind, and do not constitute additional features 
Response:
The Examiner respectfully disagrees.  As explained in the 112 and 101 rejections above, the added features are not supported by the Applicant’s Publication.  Furthermore, the added features are merely to determine a recommended payment threshold based on user interest payment information which further narrow the scope of the claims but does not make the abstract idea any less abstract.  
Furthermore, Claims 1-10 are devoid of any reference to any computer.  None of the steps in the claims are clearly recited as being performed by a device and per the claim scope can be done by a person with paper and pencil.  The claims do not meet the M-or-T test.  Therefore, Applicant’s arguments are not persuasive and the rejection of the claims is MAINTAINED.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to claims 1-21 have been fully considered and are persuasive.  The rejection of the claims is withdrawn. 

Conclusion
Claims 1-21 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697